DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 7 is cancelled. Claims 1, 2, 8, 11 and 18 are amended.  Claims 1-6 and 8-20 are pending.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the first width is greater than the second width, the second light beam has a third width in the second direction on the first surface, and a fourth width in the third direction on the first surface, the third width is greater than the fourth width, a direction from the second position to the first position intersects the third direction, the first light beam has a first peak wavelength, the second light beam has a second peak wavelength different from the first peak wavelength of the first light beam, and the first optical element has an optical power in the second direction greater than an optical power of the first optical element in the third direction, and the second light beam is adjacent to the first light beam along the second direction among light beams emitted from light source.



Claim 2 was found to be allowable because wherein the light source is configured to further emit a third light beam, wherein the third light beam has a third peak wavelength different from the first peak wavelength of the first light beam and different from the second peak wavelength of the second light beam, wherein the third light beam is incident on the first surface of the first optical element along the first direction, wherein the third light beam has a fifth width in the second direction on the first surface and a sixth width in the third direction on the first surface, and wherein the fifth width is greater than the sixth width.

Claims 3-6, 10, 19 and 20 are allowable as being dependent on claim 2.

Claim 8 was found to be allowable because the first width is greater than the second width, the second light beam has a third width in the second direction on the first surface, and a fourth width in the third direction on the first surface, the third width is greater than the fourth width, a direction from the second position to the first position intersects the third direction, the first light beam has a first peak wavelength, the second light beam has a second peak wavelength different from the first peak wavelength of the first light beam, and the first optical element has an optical power in the second direction greater than an optical power of the first optical element in the third direction, and the second light beam is adjacent to the first light beam along the second direction among light beams emitted from light source, wherein the light source is configured to 

Claim 9 is allowable as being dependent on claim 8.

Claim 11 was found to be allowable because the first width is greater than the second width, the second light beam has a third width in the second direction on the first surface, and a fourth width in the third direction on the first surface, the third width is greater than the fourth width, a direction from the second position to the first position intersects the third direction, the first light beam has a first peak wavelength, the second light beam has a second peak wavelength different from the first peak wavelength of the first light beam, and the first optical element has an optical power in the second direction greater than an optical power of the first optical element in the third direction, the light source module further comprising: a first mirror on which the first light beam emitted from the first optical element is incident; and a second mirror on which the 

Claims 12-15 are allowable as being dependent on claim 11.

Claim 18 was found to be allowable because the first width is greater than the second width, the second light beam has a third width in the second direction on the first surface, and a fourth width in the third direction on the first surface, the third width is greater than the fourth width, a direction from the second position to the first position intersects the third direction, the first light beam has a first peak wavelength, the second light beam has a second peak wavelength different from the first peak wavelength of the first light beam, the first optical element has an optical power in the second direction greater than an optical power of the first optical element in the third direction, wherein the first width is a maximum width of the first light beam on the first surface, and wherein the second width is a minimum width of the first light beam on the first surface.

The closest available prior art Song et al. (US PG Pub. 20120257171) discloses a light source module (light source assembly 200 of fig. 4) comprising: a light source (200) configured to emit a first light beam (polarized light 211a of fig. 4) and a second light beam (polarized light 212a of fig. 4); and a first optical element (lens 121 of fig. 4) having a first surface (side facing the light source in fig. 4) on which the first light beam (211a) and the second light beam (212a) are to be incident, wherein the first light beam 

    PNG
    media_image1.png
    550
    517
    media_image1.png
    Greyscale

the first light beam has a first width in a second direction intersecting the first direction on the first surface (shown above in the examiners illustration of fig. 4), and a second width in a third direction intersecting a plane including the first direction and the second direction on the first surface (shown above); however, Song fails to teach or render obvious the first width is greater than the second width, the second light beam has a third width in the second direction on the first surface, and a fourth width in the third direction on the first surface, the third width is greater than the fourth width, a direction from the second position to the first position intersects the third direction, the first light beam has a first peak wavelength, the second light beam has a second peak .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        3 November 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882